Citation Nr: 1746081	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-14 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for residuals of a right arm burn.

3.  Entitlement to a compensable rating for a right thumb condition.

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A) for a spouse.

5.  Entitlement to service connection for residuals of a right arm burn.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from October 1952 to September 1954, with additional national guard and reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) RO issued in December 2012 and December 2013.  While the Veteran requested and was scheduled for a Board hearing in August 2017, he did not attend.  He has not requested that the hearing be rescheduled or provided good cause.  As a result, the Board will consider the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

Consistent with the Veteran's general assertion that he has current psychiatric disability due to service, the claim of service connection for PTSD has been characterized as acquired psychiatric disorder to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2012).

With regard to the Veteran's application to reopen his claim for service connection for residuals of right arm burn, regardless of the decision of the RO, a finding by the Board of new and material evidence is required in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The claims file includes additional evidence added to the record since the statements of the case were issued that has not yet been considered by the RO.  This evidence is not relevant to the claim of service connection for acquired psychiatric disorder to include PTSD.  (Rather, it shows a negative PTSD screen made during a non-psychiatric VA medical encounter in June 2016).  The Board may thus proceed with review of that claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of a compensable rating for a right thumb condition, service connection for right arm burn residuals and A&A for the Veteran's spouse are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 1997 rating decision, the RO denied service connection for right arm burn based on a finding of no disability in service.

2.  The evidence received since March 1997 as to the issue of service connection for residuals of a right arm burn is relevant and probative.

3.  There is no diagnosis of PTSD; a currently diagnosed acquired psychiatric disorder was neither manifest in service or within the first post service year, nor is it otherwise shown to be related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for right arm burn.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  An acquired psychiatric disorder to include PTSD was not incurred in or aggravated by service and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening of Residuals of Right Arm Burn Claim

	A.  Law

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The United States Court of Appeals for Veterans Claims has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156 (c). 

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

      B.  Analysis and Discussion

The Veteran has presented new and material since this claim was finally denied in March 1997.  At that time, there were no service treatment records at all and the Veteran merely reported in his October 1995 claim that he had a right arm burn in 1954.  The rationale for the March 1997 rating decision was that there were no service treatment records, as these were presumed fire-related, and as such there was no evidence of in-service right arm burn.  He was informed of the denial in April 1997, and given his appellate rights, but did not appeal this decision.

In association with his March 2012 claim, he submitted a statement signed by his wife, which he later clarified was dictated to her by him and represented his recollections.  It indicated that he severely burned his right arm in Korea and was treated with penicillin in a field hospital there.  Service treatment records obtained in association with this 2012 claim continue to be negative for any right arm burn, but, again, an unknown number of records are presumed lost.  

Presuming the credibility of this March 2012 statement for the purposes of reopening a claim, it satisfies the low threshold described in Shade, supra.  The claim is reopened.  The claim on the merits will be addressed in the Remand below.

II.  Duties to Notify and Assist- Psychiatric disorder to include PTSD

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim for an acquired psychiatric disorder to include PTSD.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  

      
A.  Duty to Notify

In a March 2013 letter, the RO notified him of the evidence needed to substantiate claim for service connection for PTSD.  This letter delineated the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  

      B.  Duty to Assist 

The RO assisted the claimant in the procurement of relevant records, associating the Veteran's lay statements, available service treatment records, service personnel records, post-service VA treatment records and other federal records with the claims file.  As noted in March 1997, the Veteran's service treatment records and service personnel records were apparently destroyed in a 1973 fire at the National Personnel Records Center (NPRC), while some have since been associated with the record.  Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In August 2013, the Veteran underwent VA examination for his psychiatric claim.  The examination report is based on consideration of the Veteran's prior medical history, service records, treatment records, and lay contentions.  

III.  Service Connection for psychiatric disorder to include PTSD

      A.  Laws

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases including psychoses if the disability is manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

      B.  Analysis and Discussion

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(1).  See also 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

The Veteran's service records do not demonstrate that he was in combat.  He does, however, list in February 2013 stressors of a fellow soldier come into his tent in Korea and inserting a magazine in his rifle, pointed it at the Veteran, and misfiring.  Another stressor was serving in Korea in general causing fear of hostile forces.  

Significantly in this case, there is no current valid disability of PTSD, i. e., diagnosis conforming to the DSM-IV/V, as confirmed by VA examination.  Nor is there diagnosis of acquired psychiatric disability.  See June 2013 examination report.  Most compelling is the fact that the February 2013 examination included consideration of reported stressors, along with the other evidence of record.  The examiner stated that there was no mental disorder diagnosis, PTSD or otherwise, to include none related to military service.  The Veteran's reported stressors at examination included the aforementioned incident in his tent, as well as two soldiers he knew drowning after they went to dispose of opened bottles of an unknown substance.  The examiner found that the Veteran did not persistently re-experience these traumatic events, and he did not demonstrate persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  The examiner commented that while the Veteran had some regrets about the two soldiers killed in the accident in the river, he does not report symptoms sufficient to support a diagnosis of PTSD or any other mental health disorder.  

The competent VA medical opinion evidence (the 2013 examination report) is clear in that neither PTSD nor any other acquired psychiatric disability is present.  The Board finds the VA 2013 examination to be well-supported and thorough.  In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in his acquired psychiatric disability to include PTSD claim and description of his symptoms, the most competent medical evidence of record shows that the Veteran does not have PTSD nor any other acquired psychiatric disability, nor has he had any during any period of his appeal.  His assertions are outweighed by the 2013 VA opinion evidence showing no PTSD or other acquired psychiatric disorder.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for an acquired psychiatric disability to include PTSD and the benefit-of-the-doubt doctrine is not for application.


ORDER

The application to reopen a claim for service connection for residuals of a right arm burn is granted.

Service connection for an acquired psychiatric disability to include PTSD is denied.



REMAND

I.  Right arm burn residuals

The Veteran contends that he is entitled to service connection for a right arm burn that occurred as noted in Korea in 1954.  The Veteran is competent to report arm pain and symptoms, as these are lay-observable symptoms.  

VA treatment records dated since the issuance of the SOC have been received that note right arm lesions.  See June 2016 VA treatment records.  While 38 U.S.C.A. § 7105 (e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision does not apply to VA-generated evidence, such as VA examination reports or VA treatment records.  38 U.S.C.A. § 7105 (e) (West 2014).  In this case, this unrepresented Veteran has not specifically waived initial AOJ adjudication of this newly added relevant evidence, and a remand is required for the AOJ to consider the evidence and issue a SSOC.

As there are current findings of a right arm skin condition, a VA examination and opinion should be conducted to address the etiology of any current right arm condition.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

II.  Right thumb rating

Service connection for a right thumb condition and a noncompensable rating was granted in the December 2012 rating decision on appeal.  Additional development is necessary to fulfill VA's duty to assist with regard to evaluation of the right thumb.  

The Veteran should be provided with additional VA compensation examination for his claim for increased rating of the right thumb.  The contract examination upon which the grant of service connection and a noncompensable rating was based was conducted five years ago, in October 2012.  It focused primarily on whether a right thumb condition was due to service.  In a statement of record dated in February 2013, the Veteran has indicated that his symptoms are worse than reflected in the recent evaluation, and that he is undergoing treatment and occupational therapy for the thumb condition.  He also contends that the right thumb condition now includes arthritis.  New examination should therefore be provided to assess the current manifestations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  All available VA and other federal treatment records for the right thumb should be associated with the Veteran's claims file.  It appears that the Veteran may be undergoing current therapy for the right thumb at both VA and other Federal facilities, to include Reynolds Army Community Hospital.

III.  SMC based on the need for aid and attendance for spouse

Entitlement to spousal aid and attendance is only applicable for service connected compensation cases where the veteran receives compensation at the rate of 30 percent or higher.  See 38 U.S.C.A. § 1115  (West 2014); 38 C.F.R. § 3.351 (2015).  The Veteran's combined rating is currently 20 percent.  The Board finds that the Veteran's claim for SMC based on the need for aid and attendance for his spouse is inextricably intertwined with the claims being remanded.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the other claim pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate steps to obtain and associate with the record copies of any outstanding relevant VA and other federal treatment records, if any, associated with the claim on appeal.  

2.  Afford the Veteran VA examination to determine the current severity of his right thumb disability.  The examiner should review the claims file.  Any and all indicated studies deemed necessary by the examiner should be accomplished. 

Any opinion or conclusion reached should be fully explained.  

3.  Afford the Veteran VA examination to provide a medical opinion addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any residuals of right arm burn are present.  

The examiner must explain the rationale for all opinions.

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  If any benefit sought remains denied, the Veteran should be provided a SSOC and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


